DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse to claims 6-12 in the reply filed on 08/23/2022 is acknowledged.
	Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Claim Status
This office action is in response to the filing of 08/23/2022. Claims 1-12 are currently pending. Claims 1-5 are currently withdrawn from further consideration.

Information Disclosure Statement
	The information disclosure statement (IDS) was filed on 09/24/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lennartz (US Pub 20050236168) and further in view of Weber (US Pub 20190118352).

Regarding Claim 6, Lennartz discloses a hammer drill (the tool of Fig. 1) comprising: 
an impact mechanism (Fig. 2, assembly of shaft 7, bearing 12, hammering mechanism 13 and tool receptacle 10) having an intermediate shaft (7-Fig. 2); and 
a bearing flange (2-Fig. 2) comprising a first bearing point (paragraph [0019], point where bearing 9 is fixed to housing 2), which receives a bearing (9-Fig. 2) that supports an end of the intermediate shaft (paragraph [0019]).
However, Lennartz is silent regarding a first bearing point having a receiving opening in which a bearing is received from a first side and into which an intermediate shaft insertable from the first side.
Weber teaches a bearing flange (506-Fig. 13) have a first bearing point (Fig. 13, slot defined by bushing 307) having a receiving opening (Fig. 12, slot defined by bushing 307 has two open sides) in which a bearing (102-Fig. 12) is received (Fig. 12, bearing 102 maybe inserted into the defined slot formed by bushing 307) from a first side (Fig. 13, side of slot defined by bushing 307 that is proximal to the front of the tool) and into which an intermediate shaft (50-Fig. 13) insertable from the first side (Fig. 13, shaft 50 is received by bearing 102).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the housing of Lennartz, to have incorporated the bearing retainer as taught by Weber, so to allow access to the bearing without disassembling the tool, in order to conduct maintenance or replace the bearing.

Regarding Claim 7, Lennartz and as modified by Weber in the parent claim, Weber teaches wherein the intermediate shaft is secured in the bearing by a securing device (311-Fig. 13), which is insertable into a second side of the receiving opening that faces axially away from the intermediate shaft (Fig. 13, ring 311 is on the opposite side of bearing 102 from shaft 50).

Regarding Claim 9, Lennartz and as modified by Weber in the parent claim, Weber discloses wherein the bearing comprises a ball bearing (Fig. 6, bearing 102 is a ball bearing).

Regarding Claim 10, Lennartz and as modified by Weber in the parent claim, Lennartz discloses wherein the bearing flange further comprises: 
a second bearing point (17-Fig. 5) for a driveshaft (5-Fig. 5) of a drive motor (3-Fig. 5); and 
a third bearing point (12-Fig. 5) for a hammer tube (13-Fig. 5), and Weber teaches wherein the first bearing point further comprises a snap ring (311-Fig. 13) axially securing the ball bearing in the bearing flange (Fig. 13, ring 311 secures bearing 102 within retainer 506). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lennartz (US Pub 20050236168) and as modified by Weber (20190118352) in the parent claim and further in view of Joseph (US Pub 20090191999).

Regarding Claim 8, Lennartz and as modified by Weber in the parent claim, Weber teaches the securing device.
However, Lennartz and as modified by Weber is silent regarding wherein the securing device is a screw.
Joseph teaches securing a bearing (32-Fig. 1) with a screw (48-Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the secure device as taught by Weber, to have incorporated the bolt as taught by Joseph, so to secure the bearing with the bearing retainer with a bolt, in order to allow the an operator to modify the bearing retainer with a duct cover to keep dirt out the bearing. 

Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lennartz (US Pub 20050236168) and as modified by Weber (US Pub 20190118352) in the parent claim and further in view of Ohlendorf (US Pub 20170355070).

Regarding Claim 11, Lennartz and as modified by Weber in the parent claim, Lennartz disclose the impact mechanism. 
However, Lennartz is silent regarding wherein the impact mechanism is a pneumatic impact mechanism.
Ohlendorf teaches wherein an impact mechanism (6-Fig. 1) is a pneumatic impact mechanism (abstract).
Therefore, one of ordinary skill in the art, before the effective filing date of the applicant’s invention, would have modified the impact mechanism as disclosed by Lennartz, to have incorporated the pneumatic striking mechanism as taught by Ohlendorf, so to provide a motive force that is powerful and responsive with a simplified design in order to boost the efficacy of the tool.

Regarding Claim 12, Lennartz and as modified by Weber in the parent claim wherein the pneumatic impact mechanism is a wobble impact mechanism (14-Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        09/30/2022

/JOSHUA G KOTIS/Examiner, Art Unit 3731